DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 have been examined.
Claims 6 and 7 are withdrawn from examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 7/11/2017.  It is noted, however, that applicant has not filed a certified copy of the 201710558922.8 application as required by 37 CFR 1.55.

Election/Restrictions
Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product and method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/24/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPS 51-15684A in view of Papesh (US 3649143) and Miller (US 3861844).
In regards to claim 1, the JP reference teaches of a device (see Fig. 1) for processing food with stuffing (see Figs. 10 and 11; food having an exterior 7’ with stuffing 8), comprising: 
a casing (see 20); 
an first auger (18, 21, with an inclined flow path formed in the casing 20); 
a vertical auger (17, 19); 
a first pressing edge (see rollers 5); and a second pressing edge (see rollers 5, see Fig. 1, wherein the rollers engages); 
wherein the casing and the inclined flow path together form an extrusion forming mechanism (see Fig. 1); 
an inner cavity of the inclined flow path and the vertical flow path together form a feeding mechanism for feeding and loading the stuffing (see Fig. 1); 
the first pressing edge and the second pressing edge together form a pressing-breaking mechanism (Figs. 2-5); and the feeding mechanism is embedded in the extrusion forming mechanism (see Fig. 1).

    PNG
    media_image1.png
    871
    780
    media_image1.png
    Greyscale

The JPS reference fails to specifically teach of an inclined auger.  Instead the flow paths for the material feed are fed by the two augers 18, 19, see Fig. 1, wherein both augers being of straight shape.  The claimed inclined auger is defined in the applicant’s specification, page 4, as being inverted cone shape.

However, Papesh teaches of an extrusion device for multiple materials comprising: 
a casing (outer ring or sleeve 62); 
an inclined auger (see outer mandrel 61 with spiral die construction, see lands 63 and grooves 64, Col. 4, lines 36-40, see Fig. 3, wherein the shapes are of general inverted cone shape); 
a vertical auger (see inner mandrel stem 40, see also intermediate mandrel 60, see Figs. 2 and 3, the shape of the intermediate mandrel being of general inverted cone shape); 
wherein the casing and the inclined auger together form an extrusion forming mechanism (see Fig. 2, see teaching of extruding through a die, see Col. 1, lines 6-10); 
an inner cavity of the inclined auger and the vertical auger together form a feeding mechanism for feeding and loading (see the interior cavities 60, 70 that forms the inner layers); 
and the feeding mechanism is embedded in the extrusion forming mechanism (see the features of the inner cavity of the inclined auger and the vertical auger that is located within the die (Fig. 2).  
Here, in Papesh, it is known for providing shaping devices (mandrels which corresponds to the claimed augers) nested within another for processing the plastic materials through the extrusion device.

The use of a conical screw for use upon the material during extrusion process can be seen in Miller, wherein a dough is processed in the machine, and a conical auger (conical screw 15) provides for providing increase in pressure upon the material worked, see Col. 3, lines 52-54, see also Col. 2, lines 36-38.  Thereby, one skilled in the art recognizes the use of such arrangement of the screw/auger particularly upon a material for the desired pressure acting upon it, as it is relevant upon dough material in the food arts as seen in Miller and would be applicable to the stuffed food materials processed by the device of the JPS reference.

It would have been obvious for one of ordinary skill in the art to modify the casing and of the first auger of the JP reference with a change in shape of the casing and auger/mandrel to that of an inverted cone shape as taught by Papesh as a known configuration and shape for accommodating the augers embedded within the extrusion machine, and in providing for a conical screw within the device for processing food materials is taught by Miller as it is known for providing additional pressure upon the material worked as desired conditions during operation.

In regard to claim 2, wherein the inclined auger is hollow.  
See teaching by the JP reference of the auger 18 being hollow, and further in the Papesh reference of the outer mandrel being hollow, both accommodating an inner auger/mandrel.

In regards to claim 3, wherein an inner space of the inclined auger has an inverted cone shape.  
See shape of the inclined auger, see cavity 69 of Papesh, see Fig. 2.

In regards to claim 4, wherein the casing has an inverted cone shape.  
See casing 62 of Papesh, Fig. 2.

In regards to claim 5, wherein an external profile of the inclined auger has an inverted cone shape. 
See Papesh, see 61 and Figs. 2 and 3.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form, of particular note:
Ou-Young (US 2005/0072318) teaches of an extrusion machine for shaped dough products with multiple material layers and pressing edges.
Gates (US 5538411) teaches of an extrusion machine with plurality of conical passages 52-56 in the die element assembly, see Figs. 3 and 14, and see also a conical shaped annular die elements, see Figs. 1, 4, and 5.
de Ruyter (US 4346652) teaches of a conical shaped auger 16, 28, 38, 56 located within a casing 12, 24, 34, 54, see Figs. 1, 2, 5, and 6.
Manser (US 3813082) teaches of combined kneader, mixer, pressure for food processing, teaching of conical screw portion.
Reifenhauser (US 2764780) teaches of multiple screw extruding press, auger embedded within a larger auger structure.
Bollinger (US 1647683) food forming machine with one auger located within a larger auger, see Fig. 3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        pri